Name: Commission Regulation (EC) NoÃ 2021/2006 of 22 December 2006 opening and providing for the administration of import quotas for rice originating in the African, Caribbean and Pacific States (ACP States) and the overseas countries and territories (OCT)
 Type: Regulation
 Subject Matter: trade policy;  international trade;  plant product;  tariff policy;  executive power and public service;  economic geography
 Date Published: nan

 29.12.2006 EN Official Journal of the European Union L 384/61 COMMISSION REGULATION (EC) No 2021/2006 of 22 December 2006 opening and providing for the administration of import quotas for rice originating in the African, Caribbean and Pacific States (ACP States) and the overseas countries and territories (OCT) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Decision 2001/822/EC of 27 November 2001 on the association of the overseas countries and territories with the European Community (Overseas Association Decision) (1), and in particular the seventh subparagraph of Article 6(5) of Annex III thereto, Having regard to Council Regulation (EC) No 2286/2002 of 10 December 2002 on the arrangements applicable to agricultural products and goods resulting from the processing of agricultural products originating in the African, Caribbean and Pacific States (ACP States) and repealing Regulation (EC) No 1706/98 (2), and in particular Article 5 thereof, Having regard to Council Regulation (EC) No 1785/2003 of 29 September 2003 on the common organisation of the market in rice (3), and in particular Articles 10(2), 11(4) and 13(1) thereof, Whereas: (1) Commission Regulation (EC) No 638/2003 of 9 April 2003 laying down detailed rules for applying Council Regulation (EC) No 2286/2002 and Council Decision 2001/822/EC as regards the arrangements applicable to imports of rice originating in the African, Caribbean and Pacific States (ACP States) and the overseas countries and territories (OCT) (4) has been substantively amended since its adoption. The provisions relating to the quota originating in the ACP States and OCT should, moreover, be harmonised with the horizontal or sectoral implementing regulations, that is, Commission Regulations (EC) Nos 1291/2000 of 9 June 2000 laying down common detailed rules for the application of the system of import and export licences and advance fixing certificates for agricultural products (5), 1342/2003 of 28 July 2003 laying down special detailed rules for the application of the system of import and export licences for cereals and rice (6), and 1301/2006 of 31 August 2006 laying down common rules for the administration of import tariff quotas for agricultural products managed by a system of import licences (7). Regulation (EC) No 1301/2006 applies to import licences for tariff quota periods starting from 1 January 2007. (2) Regulation (EC) No 1301/2006 lays down in particular detailed rules for applications for import licences, the status of applicants and the issue of licences. It limits the period of validity of import licences to the final day of the tariff quota period and applies without prejudice to additional conditions or derogations laid down by the sectoral regulations. The administration of Community tariff quotas for imports of rice originating in the African, Caribbean and Pacific States (ACP States) and the overseas countries and territories (OCT) should therefore be adapted. For the sake of clarity, Regulation (EC) No 638/2003 should be replaced and repealed with effect from 2007. (3) Regulation (EC) No 2286/2002 implements the arrangements for imports from the ACP States made as a result of the ACP-EC Partnership Agreement signed in Cotonou on 23 June 2000. Article 1(3) of that Regulation introduces general arrangements for reducing customs duties on the products listed in Annex I thereto and specific arrangements for reducing customs duties on certain products covered by tariff quotas listed in Annex II thereto. Provision is made for annual quotas of 125 000 tonnes of rice, in husked-rice equivalent, and 20 000 tonnes of broken rice. (4) Decision 2001/822/EC provides that ACP/OCT cumulation of origin, as provided for in Article 6 of Annex III thereto, is to be allowed for a total annual quantity of 160 000 tonnes in husked-rice equivalent, for products falling within CN code 1006. To begin with, import licences covering 35 000 tonnes from that total quantity are issued to the OCT each year, and import licences for a further 10 000 tonnes are issued for the least-developed OCT. (5) To ensure that these import arrangements are properly managed, the detailed rules for issuing import licences for rice originating in the ACP States and OCT should be laid down in a single text. (6) The issue of import licences is to be staggered over the year in several subperiods fixed to ensure balanced market management. Under Regulation (EC) No 638/2003, licences for the first subperiod were to be issued in February. Following the request by the ACP States, to ensure that operators can actually benefit from these quotas from January to December, the first subperiod should be brought forward by one month. (7) Duty may be reduced on condition that the exporting ACP State collects an export charge equivalent to the duty reduction, as provided for in Annex II to Regulation (EC) No 2286/2002. Detailed rules should be laid down to prove that the charge has been paid. (8) Imports must be covered by import licences issued on the basis of an export licence issued by bodies authorised by the ACP States and OCT. (9) Licences not used by the least-developed OCT should be made available to the Netherlands Antilles and Aruba, without precluding the possibility of carrying quantities forward to subsequent subperiods in the year. (10) In order to ensure proper administration of the quotas provided for in Regulation (EC) No 2286/2002 and Decision 2001/822/EC, importers should be required to lodge a security at a level appropriate to the risks involved when applying for an import licence. Quotas should also be staggered over the year and the term of validity of licences should be specified. (11) These measures should be applied from 1 January 2007, which is the date from which the measures provided for in Regulation (EC) No 1301/2006 apply. (12) However, given that the five-day period for lodging the applications referred to in this Regulation for the first subperiod falls in the month of January, it should be laid down that the first applications for 2007 may be lodged by operators only from the 15th day following the publication of this Regulation in the Official Journal of the European Union, in order to give operators time to adapt to the new rules laid down by this Regulation. (13) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION: CHAPTER I PURPOSE Article 1 1. This Regulation lays down detailed rules for administering the import licence arrangements for the following quotas: (a) an overall quota of 160 000 tonnes of rice, in husked-rice equivalent, originating in the ACP States and overseas countries and territories (OCT) in accordance with Article 1(3) of and Annexes I and II to Regulation (EC) No 2286/2002 and Article 6(5) of Annex III to Decision 2001/822/EC; (b) a quota of 20 000 of broken rice from the ACP States in accordance with Article 1(3) of and Annex II to Regulation (EC) No 2286/2002. 2. The quotas referred to in paragraph 1 shall be opened each year on 1 January. 3. Regulations (EC) Nos 1291/2000, 1342/2003 and 1301/2006 shall apply, save as otherwise provided for in this Regulation. CHAPTER II IMPORTS OF RICE ORIGINATING IN THE ACP STATES Article 2 Imports into the Community of rice falling within CN codes 1006 10 21, 1006 10 23, 1006 10 25, 1006 10 27, 1006 10 92, 1006 10 94, 1006 10 96, 1006 10 98, 1006 20 and 1006 30, originating in the ACP States shall benefit from a reduction in import duties, as provided for in Annex II to Regulation (EC) No 2286/2002, under a quota of 125 000 tonnes of rice in husked-rice equivalent, on presentation of an import licence. The serial number of the quota shall be 09.4187. Article 3 1. Import licences as referred to in Article 2 shall be issued each year for the following subperiods:  : January : 41 668 tonnes,  : May : 41 666 tonnes,  : September : 41 666 tonnes,  : October : any quantities remaining. 2. The carry-over of quantities provided for in Article 7(4) of Regulation (EC) No 1301/2006 shall be carried out in accordance with the conditions provided for in Article 12 of this Regulation. Article 4 Imports into the Community of broken rice falling within CN code 1006 40 00 originating in the ACP States shall benefit from a reduction in import duties, as provided for in Annex II to Regulation (EC) No 2286/2002, under a quota for 20 000 tonnes on presentation of an import licence. The serial number of the quota shall be 09.4188. Article 5 Import licences as referred to in Article 4 shall be issued each year for the following subperiods:  : January : 10 000 tonnes,  : May : 10 000 tonnes,  : September : 0 tonnes,  : October : any quantities remaining. Article 6 1. The duty reduction provided for in Annex II to Regulation (EC) No 2286/2002 shall apply only to imports of rice for which the exporting country has levied an export charge equal to the difference between the customs duty applicable on imports of rice from third countries and the amount fixed by applying the duty reductions provided for in Annex II to Regulation (EC) No 2286/2002. The customs duty shall be that applying on the day the licence application is lodged. 2. Proof that the export charge has been collected shall be provided by the indication of the amount in national currency and the insertion by the customs authorities of the exporting country of one of the entries shown in Annex II to this Regulation, together with the signature and stamp of the customs office, in section 12 of the export licence in accordance with the model in Annex I to this Regulation. 3. If the export charge collected by the exporting country is less than the amount resulting from applying the duty reduction provided for in Annex II to Regulation (EC) No 2286/2002, the reduction shall be restricted to the amount collected. 4. If the export charge collected is in a currency other than that of the importing Member State, the exchange rate to be used to calculate the amount of charge actually collected shall be the rate registered on the most representative currency exchange or exchanges in that Member State on the date when the customs duty is fixed in advance. Article 7 Notwithstanding Article 6(1) of Regulation (EC) No 1342/2003, import licences for husked, milled and semi-milled rice and broken rice shall be valid from their actual day of issue within the meaning of Article 23(2) of Regulation (EC) No 1291/2000 until the end of the third month following their issue, and not in any case after 31 December of the year of issue, in accordance with the second sentence of the first paragraph of Article 8 of Regulation (EC) No 1301/2006. However, import licences for husked, milled and semi-milled rice and broken rice issued for the subperiods referred to in the first indent of Article 3(1) and in the first indent of Article 5 of this Regulation, shall be valid from their actual day of issue until the end of the fourth month following. CHAPTER III IMPORTS OF RICE WITH ACP/OCT CUMULATION OF ORIGIN Article 8 Imports into the Community of rice originating in the overseas countries and territories (OCT) shall be exempt from customs duties under a quota of 35 000 tonnes of rice, in husked-rice equivalent, of which 25 000 tonnes shall be reserved for the Netherlands Antilles and Aruba and 10 000 for the least-developed OCT, on presentation of an import licence. The quota serial number for the 25 000 tonnes reserved for the Netherlands Antilles and Aruba shall be 09.4189. The quota serial number for the 10 000 tonnes reserved for the least-developed OCT shall be 09.4190. Article 9 1. Import licences as referred to in Article 8 shall be issued for the following subperiods each year, in husked-rice equivalent: (a) for the Netherlands Antilles and Aruba:  : January : 8 334 tonnes,  : May : 8 333 tonnes,  : September : 8 333 tonnes,  : October : any quantities remaining. (b) for the least-developed OCT referred to in Annex IB to Decision 2001/822/EC:  : January : 3 334 tonnes,  : May : 3 333 tonnes,  : September : 3 333 tonnes,  : October : any quantities remaining. 2. Quantities of rice at stages of processing other than husked rice shall be converted at the rates laid down in Article 1 of Regulation No 467/67/EEC of the Commission (8). Article 10 Import licence applications must be accompanied by the original of an export licence, drawn up in accordance with the model in Annex I, issued by the bodies responsible for issuing EUR. 1 certificates. With regard to the October subperiod, in the event that the licence applications submitted for imports with an ACP/least-developed OCT cumulation of origin do not cover the full quantity available, the remaining quantity may be used to import products originating in the Netherlands Antilles or Aruba. Article 11 Notwithstanding Article 6(1) of Regulation (EC) No 1342/2003, import licences for husked, milled and semi-milled rice and broken rice shall be valid from their actual day of issue within the meaning of Article 23(2) of Regulation (EC) No 1291/2000, until 31 December of the year of issue, in accordance with the second sentence of the first paragraph of Article 8 of Regulation (EC) No 1301/2006. CHAPTER IV COMMON DETAILED RULES Article 12 Applications for a licence to import rice originating in the ACP States falling within the CN codes listed in Article 2 of this Regulation and rice originating in the OCT falling within CN code 1006 may be lodged for quantities carried over as referred to in Article 3(2). If the licence applications submitted for imports originating in the ACP States or with an ACP/OCT cumulation of origin do not cover the full quantities available, the balance of the October subperiod referred to in Article 3(1) of this Regulation may be used to import products originating in the OCT, up to the maximum of 160 000 tonnes provided for in Article 1 of this Regulation. Article 13 Licence applications shall be lodged with the competent authority in the Member State concerned during the first five working days in the month corresponding to each subperiod. However, for 2007, the five-day period for lodging applications for the first subperiod of the month of January referred to in Articles 3, 5 and 9 shall begin only on 13 January 2007. The quantity applied for in respect of each subperiod and quota serial number concerned shall not exceed 5 000 tonnes in husked-rice equivalent. Article 14 1. Sections 7 and 8 of the import licence application and the import licence shall contain the name of the country of provenance and the country of origin and Yes shall be marked with a cross. Licences shall be valid only for products originating in the country indicated in section 8. 2. Section 20 of import licence applications and import licences shall contain one of the following entries:  ACP (Article 3(1) of Regulation (EC) No 2021/2006),  ACP broken rice (Article 5 of Regulation (EC) No 2021/2006),  OCT (Article 9(1)(a) of Regulation (EC) No 2021/2006),  OCT (Article 9(1)(b) of Regulation (EC) No 2021/2006). 3. For imports originating in the ACP States, section 24 of licences shall contain one of the entries shown in Annex III. For imports originating in the OCT, section 24 of licences shall contain one of the entries shown in Annex IV. Article 15 1. The award coefficient referred to in Article 7(2) of Regulation (EC) No 1301/2006 shall be fixed by the Commission within 10 days of the final day for notification referred to in Article 17(a) of this Regulation. At the same time the Commission shall fix the quantities available for the next subperiod. 2. If the award coefficient referred to in paragraph 1 results in one or more quantities of less than 20 tonnes per application, Member States shall allocate the total of such quantities by drawing lots among the operators concerned for each quantity of 20 tonnes, with the remainder distributed equally between the 20-tonne quantities. However, where adding together the quantities of less than 20 tonnes does not result in the constitution of a 20-tonne quantity, the remainder shall be distributed by the Member State equally between the operators whose licences are for 20 tonnes or more. Where, following the application of the first subparagraph, the quantity for which a licence is to be issued is less than 20 tonnes, the licence application may be withdrawn by the operator within two working days following the date of entry into force of the Regulation fixing the award coefficient. 3. Within three working days of the date of publication of the Commissions decision, import licences shall be issued for the quantities resulting from the application of paragraphs 1 and 2. Article 16 Notwithstanding Article 12 of Regulation (EC) No 1342/2003, the amount of the security required on submission of import licence applications shall be EUR 46 per tonne. Article 17 The Member States shall send the Commission, by electronic means: (a) no later than the second working day following the final day for the submission of licence applications at 18.00 (Brussels time), the information on the import licence applications referred to in Article 11(1)(a) of Regulation (EC) No 1301/2006, with a breakdown by eight-digit CN code and by country of origin of the quantities (in product weight) covered by those applications, specifying the number of the import licence and the number of the export licence where this is required; (b) no later than the second working day following the issue of the import licences, information on the licences issued, as referred to in Article 11(1)(b) of Regulation (EC) No 1301/2006, with a breakdown by eight-digit CN code and by country of origin of the quantities (in product weight) for which import licences have been issued, specifying the number of the import licence and the quantities for which licence applications have been withdrawn in accordance with Article 15(2); (c) no later than the last day of each month, the total quantities (in product weight) actually released for free circulation under this quota during the previous month but one, broken down by eight-digit CN code. If no quantities have been released for free circulation during the period, a nil notification shall be sent. CHAPTER V FINAL PROVISIONS Article 18 Regulation (EC) No 638/2003 is hereby repealed. Article 19 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. It shall apply from 1 January 2007. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 December 2006. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 314, 30.11.2001, p. 1. (2) OJ L 348, 21.12.2002, p. 5. (3) OJ L 270, 21.10.2003, p. 96. Regulation as last amended by Regulation (EC) No 797/2006 (OJ L 144, 31.5.2006, p. 1). (4) OJ L 93, 10.4.2003, p. 3. Regulation as last amended by Regulation (EC) No 2120/2005 (OJ L 340, 23.12.2005, p. 22). (5) OJ L 152, 24.6.2000, p. 1. Regulation as last amended by Regulation (EC) No 1713/2006 (OJ L 321, 21.11.2006, p. 11). (6) OJ L 189, 29.7.2003, p. 12. Regulation as last amended by Regulation (EC) No 945/2006 (OJ L 173, 27.6.2006, p. 12). (7) OJ L 238, 1.9.2006, p. 13. (8) OJ L 204, 24.8.1967, p. 1. ANNEX I Model export licence as referred to in Article 6 and Article 10(1) of Regulation (EC) No 2021/2006 ANNEX II Entries referred to in Article 6(2):  : in Bulgarian : Ã ¡Ã Ã ±ÃÃ °Ã ½ Ã Ã ¿Ã µÃ Ã ¸Ã °Ã »Ã µÃ ½ Ã ´Ã °Ã ½Ã Ã º Ã ²Ã ÃÃ Ã  Ã ¸Ã ·Ã ½Ã ¾Ã Ã ° Ã ½Ã ° Ã ¾ÃÃ ¸Ã ·  : in Spanish : Gravamen percibido a la exportaciÃ ³n del arroz  : in Czech : ZvlÃ ¡Ã ¡tnÃ ­ poplatek vybranÃ ½ pÃ i vÃ ½vozu rÃ ½Ã ¾e  : in Danish : SÃ ¦rafgift, der opkrÃ ¦ves ved eksport af ris  : in German : Bei der Ausfuhr von Reis erhobene Sonderabgabe  : in Estonian : Riisi ekspordi suhtes kohaldatav erimaks  : in Greek : Ã Ã ¹Ã ´Ã ¹Ã ºÃ Ã  Ã Ã Ã Ã ¿Ã  ÃÃ ¿Ã Ã µÃ ¹Ã ÃÃ Ã ¬Ã Ã Ã µÃ Ã ±Ã ¹ Ã ºÃ ±Ã Ã ¬ Ã Ã ·Ã ½ Ã µÃ ¾Ã ±Ã ³Ã Ã ³Ã ® Ã Ã ¿Ã Ã Ã Ã ¶Ã ¹Ã ¿Ã   : in English : Special charge collected on export of rice  : in French : Taxe spÃ ©ciale perÃ §ue Ã l'exportation du riz  : in Italian : Tassa speciale riscossa all'esportazione del riso  : in Latvian : Ã ªpaÃ ¡ais maksÃ jums, kuru iekasÃ  par rÃ «su eksportu  : in Lithuanian : Specialus mokestis, taikomas ryÃ ¾iÃ ³ eksportui  : in Hungarian : A rizs exportjakor beszedett kÃ ¼lÃ ¶nleges dÃ ­j  : in Maltese : Taxxa speÃ jali miÃ ¡bura ma l-esportazzjoni tar-ross  : in Dutch : Bij uitvoer van de rijst opgelegde bijzondere heffing  : in Polish : Specjalna opÃ ata pobrana od wywozu ryÃ ¼u  : in Portuguese : Direito especial cobrado na exportaÃ §Ã £o do arroz  : in Romanian : TaxÃ  specialÃ  perceputÃ  la exportul de orez  : in Slovak : ZvlÃ ¡Ã ¡tny poplatok inkasovanÃ ½ pri vÃ ½voze ryÃ ¾e  : in Slovenian : Posebna dajatev, pobrana od izvoza riÃ ¾a  : in Finnish : Riisin viennin yhteydessÃ ¤ perittÃ ¤vÃ ¤ erityismaksu  : in Swedish : SÃ ¤rskild avgift fÃ ¶r risexport. ANNEX III Entries referred to in the first subparagraph of Article 14(3):  : in Bulgarian : Ã Ã °Ã ¼Ã °Ã »Ã µÃ ½Ã ° Ã Ã Ã °Ã ²Ã ºÃ ° Ã ½Ã ° Ã ¼Ã ¸Ã Ã ¾Ã Ã ¾, Ã ¿ÃÃ ¸Ã »Ã ¾Ã ¶Ã ¸Ã ¼Ã ° Ã ´Ã ¾ Ã ¼Ã °Ã ºÃ Ã ¸Ã ¼Ã °Ã »Ã ½Ã ¾ Ã ºÃ ¾Ã »Ã ¸Ã Ã µÃ Ã Ã ²Ã ¾, Ã ¿Ã ¾Ã Ã ¾Ã Ã µÃ ½Ã ¾ Ã ² Ã ³ÃÃ °Ã Ã ¸ 17 Ã ¸ 18 Ã ¾Ã  Ã ½Ã °Ã Ã Ã ¾Ã Ã Ã °Ã Ã ° Ã »Ã ¸Ã Ã µÃ ½Ã ·Ã ¸Ã  [Ã Ã µÃ ³Ã »Ã °Ã ¼Ã µÃ ½Ã  (Ã Ã )   2021/2006]  : in Spanish : Derecho de aduana reducido hasta la cantidad indicada en las casillas 17 y 18 del presente certificado [Reglamento (CE) no 2021/2006]  : in Czech : SnÃ ­Ã ¾enÃ © clo aÃ ¾ do mnoÃ ¾stvÃ ­ uvedenÃ ©ho v kolonkÃ ¡ch 17 a 18 tÃ ©to licence (naÃ Ã ­zenÃ ­ (ES) Ã . 2021/2006)  : in Danish : Nedsat told op til den mÃ ¦ngde, der er angivet i rubrik 17 og 18 i denne licens (forordning (EF) nr. 2021/2006)  : in German : ErmÃ ¤Ã igter Zollsatz bis zu der in den Feldern 17 und 18 dieser Lizenz angegebenen Menge (Verordnung (EG) Nr. 2021/2006)  : in Estonian : VÃ ¤hendatud tollimaksumÃ ¤Ã ¤r kuni kÃ ¤esoleva litsentsi lahtrites 17 ja 18 osutatud koguseni (MÃ ¤Ã ¤rus (EÃ ) nr 2021/2006)  : in Greek : Ã Ã µÃ ¹Ã Ã ¼Ã ­Ã ½Ã ¿Ã  Ã ´Ã ±Ã Ã ¼Ã Ã  Ã ¼Ã ­Ã Ã Ã ¹ Ã Ã ·Ã ½ ÃÃ ¿Ã Ã Ã Ã ·Ã Ã ± ÃÃ ¿Ã Ã ¿Ã Ã ¯Ã ¶Ã µÃ Ã ±Ã ¹ Ã Ã Ã ± Ã Ã µÃ Ã Ã ±Ã ³Ã Ã ½Ã ¯Ã ´Ã ¹Ã ± 17 Ã ºÃ ±Ã ¹ 18 Ã Ã ¿Ã ÃÃ ±Ã Ã Ã ½Ã Ã ¿Ã  ÃÃ ¹Ã Ã Ã ¿ÃÃ ¿Ã ¹Ã ·Ã Ã ¹Ã ºÃ ¿Ã  [Ã Ã ±Ã ½Ã ¿Ã ½Ã ¹Ã Ã ¼Ã Ã  (Ã Ã ) Ã ±Ã Ã ¹Ã ¸. 2021/2006]  : in English : Reduced duty up to the quantity indicated in sections 17 and 18 of this licence (Regulation (EC) No 2021/2006)  : in French : Droit rÃ ©duit jusqu'Ã la quantitÃ © indiquÃ ©e dans les cases 17 et 18 du prÃ ©sent certificat [rÃ ¨glement (CE) no 2021/2006]  : in Italian : Dazio ridotto limitatamente alla quantitÃ indicata nelle caselle 17 e 18 del presente titolo [regolamento (CE) n. 2021/2006]  : in Latvian : SamazinÃ ts muitas nodoklis lÃ «dz daudzumam, kas norÃ dÃ «ts Ã ¡Ã «s licences 17. un 18. iedaÃ ¼Ã  (Regula (EK) Nr. 2021/2006)  : in Lithuanian : SumaÃ ¾intas muitas, taikomas maÃ ¾esniems kiekiams nei nurodyta Ã ¡ios licenzijos 17 ir 18 skirsniuose (Reglamentas (EB) Nr. 2021/2006)  : in Hungarian : Az ezen engedÃ ©ly 17. Ã ©s 18. rovatÃ ¡ban megjelÃ ¶lt mennyisÃ ©gig csÃ ¶kkentett vÃ ¡mtÃ ©tel (2021/2006/EK rendelet)  : in Maltese : Dazju mnaqqas sal-kwantitÃ murija fit-Taqsimiet 17 u 18 ta din il-liÃ enzja (Regolament (KE) Nru 2021/2006)  : in Dutch : Verminderd douanerecht voor ten hoogste de in de vakken 17 en 18 van dit certificaat vermelde hoeveelheid (Verordening (EG) nr. 2021/2006)  : in Polish : OpÃ ata obniÃ ¼ona dla iloÃ ci nieprzekraczajÃ cej iloÃ ci podanej w sekcji 17 i 18 niniejszego pozwolenia (rozporzÃ dzenie (WE) nr 2021/2006)  : in Portuguese : Direito reduzido atÃ © Ã quantidade indicada nas casas 17 e 18 do presente certificado [Regulamento (CE) n.o 2021/2006]  : in Romanian : Drept redus pÃ ¢nÃ  la concurenÃ a cantitÃ Ã ii menÃ ionate Ã ®n cÃ suÃ ele 17 Ãi 18 din prezenta licenÃ Ã  [Regulamentul (CE) nr. 2021/2006]  : in Slovak : Oslobodenie od cla do mnoÃ ¾stva uvedenÃ ©ho v oddieloch 17 a 18 tejto licencie [nariadenie (ES) Ã . 2021/2006]  : in Slovenian : ZniÃ ¾ana dajatev do koliÃ ine, navedene v oddelkih 17 in 18 tega dovoljenja (Uredba (ES) Ã ¡t. 2021/2006)  : in Finnish : Tulli, joka on alennettu tÃ ¤mÃ ¤n todistuksen kohdissa 17 ja 18 esitettyyn mÃ ¤Ã ¤rÃ ¤Ã ¤n asti (asetus (EY) N:o 2021/2006)  : in Swedish : Tullsatsen nedsatt upp till den mÃ ¤ngd som anges i fÃ ¤lt 17 och 18 i denna licens (FÃ ¶rordning (EG) nr 2021/2006) ANNEX IV Entries referred to in the second subparagraph of Article 14(3):  : in Bulgarian : Ã Ã Ã ²Ã ¾Ã ±Ã ¾Ã ´Ã µÃ ½Ã ¾ Ã ¾Ã  Ã ¼Ã ¸Ã Ã ¾ Ã ´Ã ¾ Ã ¼Ã °Ã ºÃ Ã ¸Ã ¼Ã °Ã »Ã ½Ã ¾ Ã ºÃ ¾Ã »Ã ¸Ã Ã µÃ Ã Ã ²Ã ¾, Ã ¿Ã ¾Ã Ã ¾Ã Ã µÃ ½Ã ¾ Ã ² Ã ³ÃÃ °Ã Ã ¸ 17 Ã ¸ 18 Ã ¾Ã  Ã ½Ã °Ã Ã Ã ¾Ã Ã Ã °Ã Ã ° Ã »Ã ¸Ã Ã µÃ ½Ã ·Ã ¸Ã  [Ã Ã µÃ ³Ã »Ã °Ã ¼Ã µÃ ½Ã  (Ã Ã )   2021/2006]  : in Spanish : ExenciÃ ³n del derecho de aduana hasta la cantidad indicada en las casillas 17 y 18 del presente certificado [Reglamento (CE) no 2021/2006]  : in Czech : Osvobozeno od cla aÃ ¾ do mnoÃ ¾stvÃ ­ uvedenÃ ©ho v kolonkÃ ¡ch 17 a 18 tÃ ©to licence (naÃ Ã ­zenÃ ­ (ES) Ã . 2021/2006)  : in Danish : Toldfri op til den mÃ ¦ngde, der er angivet i rubrik 17 og 18 i denne licens (forordning (EF) nr. 2021/2006)  : in German : Zollfrei bis zu der in den Feldern 17 und 18 dieser Lizenz angegebenen Menge (Verordnung (EG) Nr. 2021/2006)  : in Estonian : Tollimaksuvabastus kuni kÃ ¤esoleva litsentsi lahtrites 17 ja 18 osutatud koguseni (MÃ ¤Ã ¤rus (EÃ ) nr 2021/2006)  : in Greek : Ã Ã Ã µÃ »Ã Ã  Ã ¼Ã ­Ã Ã Ã ¹ Ã Ã ·Ã ½ ÃÃ ¿Ã Ã Ã Ã ·Ã Ã ± ÃÃ ¿Ã Ã ¿Ã Ã ¯Ã ¶Ã µÃ Ã ±Ã ¹ Ã Ã Ã ± Ã Ã µÃ Ã Ã ±Ã ³Ã Ã ½Ã ¯Ã ´Ã ¹Ã ± 17 Ã ºÃ ±Ã ¹ 18 Ã Ã ¿Ã ÃÃ ±Ã Ã Ã ½Ã Ã ¿Ã  ÃÃ ¹Ã Ã Ã ¿ÃÃ ¿Ã ¹Ã ·Ã Ã ¹Ã ºÃ ¿Ã  [Ã Ã ±Ã ½Ã ¿Ã ½Ã ¹Ã Ã ¼Ã Ã  (Ã Ã ) Ã ±Ã Ã ¹Ã ¸. 2021/2006]  : in English : Exemption from customs duty up to the quantity indicated in sections 17 and 18 of this licence (Regulation (EC) No 2021/2006)  : in French : Exemption du droit de douane jusqu'Ã la quantitÃ © indiquÃ ©e dans les cases 17 et 18 du prÃ ©sent certificat [RÃ ¨glement (CE) no 2021/2006]  : in Italian : Esenzione del dazio doganale limitatamente alla quantitÃ indicata nelle caselle 17 e 18 del presente titolo [regolamento (CE) n. 2021/2006]  : in Latvian : AtbrÃ «vojums no muitas nodokÃ ¼a lÃ «dz daudzumam, kas norÃ dÃ «ts Ã ¡Ã «s licences 17. un 18. iedaÃ ¼Ã  (Regula (EK) Nr. 2021/2006)  : in Lithuanian : Muitas netaikomas maÃ ¾esniems kiekiams nei nurodyta Ã ¡ios licenzijos 17 ir 18 skirsniuose (Reglamentas (EB) Nr. 2021/2006)  : in Hungarian : VÃ ¡mmentessÃ ©g az ezen engedÃ ©ly 17. Ã ©s 18. rovatÃ ¡ban megjelÃ ¶lt mennyisÃ ©gig (2021/2006/EK rendelet)  : in Maltese : EÃ ¼enzjoni mid-dwana sal-kwantitÃ murija fit-Taqsimiet 17 u 18 ta din il-liÃ enzja (Regolament (KE) Nru 2021/2006)  : in Dutch : Vrijgesteld van douanerecht voor ten hoogste de in de vakken 17 en 18 van dit certificaat vermelde hoeveelheid (Verordening (EG) nr. 2021/2006)  : in Polish : Zwolnienie z opÃ at celnych dla iloÃ ci nieprzekraczajÃ cej iloÃ ci podanej w sekcji 17 i 18 niniejszego pozwolenia (rozporzÃ dzenie (WE) nr 2021/2006)  : in Portuguese : IsenÃ §Ã £o de direito aduaneiro atÃ © Ã quantidade indicada nas casas 17 e 18 do presente certificado [Regulamento (CE) n.o 2021/2006]  : in Romanian : Scutit de drepturi vamale pÃ ¢nÃ  la concurenÃ a cantitÃ Ã ii menÃ ionate Ã ®n cÃ suÃ ele 17 Ãi 18 din prezenta licenÃ Ã  [Regulamentul (CE) nr. 2021/2006]  : in Slovak : Oslobodenie od cla do mnoÃ ¾stva uvedenÃ ©ho v oddieloch 17 a 18 tejto licencie [nariadenie (ES) Ã . 2021/2006]  : in Slovenian : Oprostitev carin do koliÃ ine, navedene v oddelkih 17 in 18 tega dovoljenja (Uredba (ES) Ã ¡t. 2021/2006)  : in Finnish : Tullivapaa tÃ ¤mÃ ¤n todistuksen kohdissa 17 ja 18 esitettyyn mÃ ¤Ã ¤rÃ ¤Ã ¤n asti (asetus (EY) N:o 2021/2006)  : in Swedish : Tullfri upp till den mÃ ¤ngd som anges i fÃ ¤lt 17 och 18 i denna licens (fÃ ¶rordning (EG) nr 2021/2006)